PER CURIAM.
Having considered the appellants response to this Court’s order, dated December 13, 2004, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on November 9, 2004, appealing the Order on the appellant’s postconviction motion, entered on September 8, 2004, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
BARFIELD, WEBSTER and DAVIS, JJ., Concur.